DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current application such as the aircraft fault detection system that is connected to the control module and configured by certain parameter to detect the timed event, such limitations are already covered by the patented claims in the parent application. 
Examiner has produced a comparison below. 

US 10, 719, 772
Current claims 

1. A vehicle fault detection system, comprising: a vehicle control module coupled to a plurality of sensors wherein the plurality of sensors are coupled to a vehicle system and configured to detect respective time series of data, each time series of data corresponding to a component parameter of a plurality of component parameters, the vehicle control module being configured to determine, based on domain knowledge obtained by the vehicle control module from only the respective time series of data, an existence of one or more relationships between the plurality of component parameters, wherein at least one mode change event within one or more of the respective time series of data are identified based on a vehicle system control signal, and identify at least one anomaly in the respective time series of data and at least a vehicle component to be serviced based only on the domain knowledge and the one or more relationships between the plurality of component parameters; and wherein an indication of the anomalies in the respective time series of data and an identification of the vehicle component to be serviced is presented on a user interface that is coupled to the vehicle control module.
2. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to predict a failure of a vehicle system component corresponding to one or more of the plurality of component parameters based on the anomalies in the respective time series of data, and wherein the user interface is configured to present prediction of the failure of the vehicle system component.
3. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to classify each of the plurality of component parameters as being one of categorical or continuous.
4. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to determine the 
5. The vehicle fault detection system of claim 4, wherein the vehicle control module is configured to determine the effect based on comparing a predetermined characteristic of one or more of the respective time series of data before and after the mode change events.
6. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to: score the one or more relationships; and average the score over multiple excursions of the vehicle.

8. A vehicle fault detection system comprising: a first sensor coupled to a vehicle system and configured to detect a 
9. The vehicle fault detection system of claim 8, wherein the vehicle control module is configured to determine the existence of the relationship between the first component parameter and the second component parameter based on determining an effect on one of the first component parameter and the second component parameter that has been caused by another of the first component 
10. The vehicle fault detection system of claim 9, wherein the vehicle control module is configured to determine the effect based on comparing a predetermined characteristic of one or more of the first time series of data and the second time series of data before and after the mode change events.
11. The vehicle fault detection system of claim 10, wherein a mode change event is one of an increase in value or a decrease in value of a respective one of the first time series of data and the second time series of data.
12. The vehicle fault detection system of claim 10, wherein the predetermined characteristic is a coefficient of determination of one or more of the first 
13. The vehicle fault detection system of claim 9, wherein the vehicle control module is configured to determine a correlation between the first component parameter and the second component parameter before and after the mode change events.
14. The vehicle fault detection system of claim 13, wherein: where the one of the first component parameter and the second component parameter is categorized as continuous, the vehicle control module is configured to determine a change in slope of a respective one of the first time series of data and the second time series of data across the mode change events; and where the one of the first component parameter and the second component parameter is categorized as categorical or continuous, 
15. A method for vehicle fault detection, the method comprising: receiving from a plurality of sensors coupled to a vehicle system, respective time series of data, each time series of data corresponding to a component parameter of a plurality of component parameters; determining, with a vehicle control module coupled to the plurality of sensors and based on domain knowledge obtained by the vehicle control module from only the respective time series of data, an existence of one or more relationships between the plurality of component parameters where at least one mode change event within one or more of the first time series of data and the second time series of data are 
16. The method of claim 15, further comprising classifying, with the vehicle control module, each of the plurality of component parameters as being one of categorical or continuous.
17. The method of claim 15, further comprising determining, with the vehicle control module, the existence of the one 
18. The method of claim 17, further comprising determining the effect based on comparing a predetermined characteristic of one or more of the respective time series of data before and after the mode change events.
19. The method of claim 15, further comprising: scoring, with the vehicle control module, the one or more relationships; and averaging, with the vehicle control module, the score over multiple excursions of the vehicle.
20. The method of claim 15, wherein the vehicle control module identifies the anomalies by: receiving respective 

a vehicle control module coupled to a plurality of sensors wherein the plurality of sensors are coupled to a vehicle system and configured to detect respective time series of data, each time series of data corresponding to a component parameter of a plurality of component parameters, the vehicle control module being configured to based on domain knowledge obtained by the vehicle control module from only the respective time series of data, an existence of one or more relationships between the plurality of component parameters, and identify at least one anomaly in the respective time series of data and at least a vehicle component to be serviced based only on the domain knowledge and the one or more relationships between the plurality of component parameters; and wherein an indication of the at least one anomaly in the respective time series of data and an identification of the vehicle component to be serviced are to be presented as a graphical representation on a user interface that is coupled to the vehicle control module, and the graphical representation comprises a strength of the one or more relationships between the plurality of component parameters.

2. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to predict a failure of a vehicle 
series of data, and wherein the user interface is configured to present prediction of the failure of the vehicle system component.

3. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to classify each of the plurality of component parameters as being one of categorical or continuous. 4, The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to determine the existence of the one or more relationships between the plurality of component parameters based on determining an effect on one of the plurality of component parameters that has been caused by another of the plurality of component parameters.

5. The vehicle fault detection system of claim 1, further comprising a vehicle interlock coupled with the vehicle control module, the 

6. The vehicle fault detection system of claim 1, wherein the vehicle control module is configured to: score the one or more relationships; and average the score over multiple excursions of a vehicle.

7. The vehicle fault detection system of claim 1, wherein the graphical representation comprises a post-flight vehicle maintenance report that comprises a failure prediction based on the at least one anomaly.

8. A vehicle fault detection system, comprising: a first sensor coupled to a vehicle system and configured to detect a first time series of data of a first component parameter; a second sensor coupled to the vehicle system and configured to detect a second time series of data of a second component parameter; a vehicle control module coupled to the first sensor and the second sensor, the 

9. The vehicle fault detection system of claim 8, wherein the vehicle control module is configured to determine the existence of the relationship between the first component parameter and the second component parameter based on determining an effect on one of the first component parameter and the second component parameter that has been caused by another of the first component parameter and the second component parameter.

10. The vehicle fault detection system of claim 9, wherein the vehicle control module is configured to: identify at least one mode change event within one or more of the first time series of data and the second time series of data are identified based on a vehicle system control signal; and determine the effect based on comparing a determined characteristic of one or more of the first time series of data and the second time series of data before and after the at least one mode change event.

11. The vehicle fault detection system of claim 10, wherein the at least one mode change event is one of an increase in value or a decrease in value of a respective one of the first time series of data and the second time series of data.

12. The vehicle fault detection system of claim 10, wherein the determined characteristic is a coefficient of determination of one or more of the first time series of data and the second time series across the at least one mode change event.

13. The vehicle fault detection system of claim 9, further comprising a vehicle interlock coupled with the vehicle control module, the vehicle interlock being configured to prevent an operation of a vehicle based on identification of the at least one anomaly.

14. The vehicle fault detection system of claim 13, wherein the graphical representation comprises a post-flight vehicle 

15. A method for vehicle fault detection, the method comprising: receiving from a plurality of sensors coupled to a vehicle system, respective time series of data, each time series of data corresponding to a component parameter of a plurality of component parameters; determining, by a vehicle control module comprising a processor and coupled to the plurality of sensors and based on domain knowledge obtained by the vehicle control module from only the respective time series of data, an existence of one or more relationships between the plurality of component parameters; identifying, by the vehicle control module, at least one anomaly in the respective time series of data and at least a vehicle component to be serviced based only on the domain knowledge and the one or more relationships between the plurality of component parameters; and facilitating presentation of a graphical representation of both an indication of the at 
indicates at least the vehicle component to be serviced via a user interface coupled to the vehicle control module.

16. The method of claim 15, further comprising classifying, with the vehicle control module, each of the plurality of component parameters as being one of categorical or continuous.

17. The method of claim 15, further comprising determining, with the vehicle control module, the existence of the one or more relationships between the plurality of component parameters based on determining an effect on one of the plurality of component parameters that has been caused by another of the plurality of component parameters.

18. The method of claim 17, wherein the graphical representation comprises a post-flight vehicle maintenance report that 

19. The method of claim 15, further comprising: scoring, with the vehicle control module, the one or more relationships; and averaging, with the vehicle control module, the score over multiple excursions of a vehicle.

20. The method of claim 15, further comprising preventing operation of a vehicle with a vehicle interlock coupled vehicle control module based on identification of the at least one anomaly.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619